               Case 2:21-cv-01598-JPR Document 8 Filed 03/02/21 Page 1 of 2 Page ID #:23
Peter E. Perkowski (SBN 199491)
peter@perkowskilegal.com
PERKOWSKI LEGAL, PC
445 S. Figueroa Street, Suite 3100
Los Angeles, California 90071
Telephone: (213) 426-2137
Attorneys for Plaintiff, BACKGRID USA,
INC.

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                          CASE NUMBER:
Backgrid USA, Inc.
                                                                                            2:21-cv-1598-JPR
                                                           Plaintiff(s)
                             v.
                                                                                        PROOF OF SERVICE
KSUBI Sales International PTY LTD.
                                                                                     SUMMONS AND COMPLAINT
                                                                                  (Use separate proof of service for each person/party served)
                                                        Defendant(s)

1.   At the time of service I was at least 18 years of age and not a party to this action and I served copies of the (specify documents):
     a. ✘ summons                      ✘ complaint                    alias summons                first amended complaint
                                                                                                   second amended complaint
                                                                                                   third amended complaint

                other (specify):
2. Person served:
   a. ✘ Defendant (name): KSUBI Sales International PTY LTD.
   b. ✘ Other (specify name and title or relationship to the party/business named):
            Poppy Platford- Manager
     c.   ✘ Address where papers were served: 132 South La Brea Avenue, Los Angeles, CA 90036
3.   Manner of Service in compliance with (the appropriate box must be checked):
     a. ✘ Federal Rules of Civil Procedure
     b.    California Code of Civil Procedure
4.   I served the person named in Item 2:
     a.   ✘ By Personal service. By personally delivering copies. If the person is a minor, by leaving copies with a parent, guardian,
                conservator or similar fiduciary and to the minor if at least twelve (12) years of age.
          1.    ✘ Papers were served on (date): 03/02/2021                               at (time): 11:09 AM

     b.         By Substituted service. By leaving copies:
          1.        (home) at the dwelling house, usual place of abode, or usual place of business of the person served in the presence of a
                    competent member of the household, at least 18 years of age, who was informed of the general nature of the papers.
          2.        (business) or a person apparently in charge of the office of place of business, at least 18 years of age, who was informed
                    of the general nature of the papers.
          3.        Papers were served on (date):                                        at (time):
          4.        by mailing (by first-class mail, postage prepaid) copies to the person served in Item 2(b) at the place where the copies
                    were left in Item 2(c).
          5.        papers were mailed on (date):
          6.        due diligence. I made at least three (3) attempts to personally serve the defendant.


                                           PROOF OF SERVICE - SUMMONS AND COMPLAINT
CV-1 (04/01)                                                                                                                                     PAGE 1
               Case 2:21-cv-01598-JPR Document 8 Filed 03/02/21 Page 2 of 2 Page ID #:24


     c.         Mail and acknowledgment of service. By mailing (by first-class mail or airmail, postage prepaid) copies to the person
                served, with two (2) copies of the form of Waiver of Service of Summons and Complaint and a return envelope, postage
                prepaid addressed to the sender. (Attach completed Waiver of Service of Summons and Complaint).
     d.         Service on domestic corporation, unincorporated association (including partnership), or public entity. (F.R.Civ.P.
                4(h)) (C.C.P. 416.10) By delivering, during usual business hours, a copy of the summons and complaint to an officer, a
                managing or general agent, or to any other agent authorized by appointment or by law to receive service of process and, if the
                agent is one authorized by statute and the statute so requires, by also mailing, by first-class mail, postage prepaid, a copy to
                the defendant.
     e.         Substituted service on domestic corporation, unincorporated association (including partnership), or public entity.
                (C.C.P. 415.20 only) By leaving during usual office hours, a copy of the summons and complaint in the office of the person
                served with the person who apparently was in charge and thereafter by mailing (by first-class mail, postage prepaid) copies
                to the persons at the place where the copies were left in full compliance with C.C.P. 415.20. Substitute service upon the
                California Secretary of State requires a court order. (Attach a copy of the order to this Proof of Service).
     f.         Service on a foreign corporation. In any manner prescribed for individuals by FRCP 4(f).
     g.         Certified or registered mail service. By mailing to an address outside California (by first-class mail, postage prepaid,
                requiring a return receipt) copies to the person served. (Attach signed return receipt or other evidence of actual receipt
                by the person served).
     h.         Other (specify code section and type of service):

5.   Service upon the United States, and Its Agencies, Corporations or Officers.
     a.         by delivering a copy of the summons and complaint to the clerical employee designated by the U.S. Attorney authorized to
                accept service, pursuant to the procedures for the Office of the U.S. Attorney for acceptance of service, or by sending a copy
                of the summons and complaint by registered or certified mail addressed to the civil process clerk at the U.S. Attorneys
                Office.
                Name of person served:

                Title of person served:

                Date and time of service: (date):                                      at (time):
     b.         By sending a copy of the summons and complaint by registered or certified mail to the Attorney General of the United States
                at Washington, D.C. (Attach signed return receipt or other evidence of actual receipt by the person served).
     c.         By sending a copy of the summons and complaint by registered or certified mail to the officer, agency or corporation
                (Attach signed return receipt or other evidence of actual receipt by the person served).

6.   At the time of service I was at least 18 years of age and not a party to this action.
7.   Person serving (name, address and telephone number):
     Jeffrey Buan, Los Angeles #2016225465                                        a. Fee for service: $
     BFRM Legal Support Services
                                                                                  b.         Not a registered California process server
     633 W 5th St, 28th Fl
     Los Angeles, CA 90071                                                        c.         Exempt from registration under B&P 22350(b)
                                                                                  d. ✘       Registered California process server

8.        I am a California sheriff, marshal, or constable and I certify that the foregoing is true and correct.

I declare under penalty of perjury that the foregoing is true and correct.


Date: 03/02/2021
                                                                                                           (Signature)

                                           PROOF OF SERVICE - SUMMONS AND COMPLAINT
CV-1 (04/01)                                                                                                                              PAGE 2
